Citation Nr: 1110087	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a blood disease.

2. Entitlement to service connection for a liver disease, to include chronic hepatitis C.

3. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to October 1981. The Veteran also served in the U.S. Army Reserve and National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The rating decision denied the Veteran's claims to reopen for all issues on appeal. 

These matters were the subject of a June 2009 Board remand and were certified to the Board as involving the issue of whether new and material evidence had been submitted to reopen the Veteran's claims. However, an August 2005 rating decision indicates that additional service medical records from 1971 to 1974 and personnel records, including the Veteran's DD 214, first became associated with the claims file after claims for entitlement to service connection were finally denied. When, as in this case, VA associates with the claims file relevant official service records that existed and were not considered when the agency first decided the claim, VA will reconsider the claim without requiring new and material evidence to be submitted. 38 C.F.R. § 3.156(c).  The issues are therefore recharacterized as indicated on the title page of this action. 

The issues of entitlement to service connection for hepatitis and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current blood disease nor was he treated for one in military service.



CONCLUSION OF LAW

Blood disease was not incurred or aggravated in military service. 38 U.S.C.A. §§ 1110, 1131, 5701 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran. VA sent the Veteran a VCAA notice letter in April 2002 informing him what evidence he could submit to substantiate his claim, what the evidence must show, and what evidence VA was responsible for obtaining. Pursuant to a June 2009 Board remand, VA sent the Veteran a notice letter in July 2010, which included information about how VA determines a disability rating and effective date. See Dingess, 19 Vet. App. at 486.

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. All available service records are associated with the claims file as are all authorized and available private medical records. A VA compensation and pension examination for blood disease has never been scheduled for the Veteran; however, the evidence of record does not indicate that the Veteran is diagnosed with a current blood disorder. See McClendon v. Nicholson, 20 Vet App. 79 (2006) (holding that further development is not required when it will not help to substantiate the Veteran's claim).   

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Service Connection

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


The Board denies the Veteran's claim for entitlement to service connection for a blood disease because the record does not indicate that the Veteran had a blood disease in service and there is no evidence that he currently has a blood disease.  

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., the condition is simple, for example, a broken leg);

(2) a layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that a medical opinion was not required to prove a nexus between a service-connected mental disorder and a drowning that resulted in a Veteran's death, when the Veteran's widow claimed the Veteran committed suicide due to the service-connected mental disorder). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's August 1971 entrance examination does not show any blood disease. A hospital discharge order indicates that the Veteran was hospitalized from February 1974 to April 1974, during which time he was diagnosed with and treated for "viral hepatitis." After he was discharged from the hospital, the Veteran was placed on a light duty profile for 30 days, beginning in April 1974, due to viral hepatitis. Later in April 1974, military physicians continued to monitor the Veteran's bilirubin levels to determine the status of his hepatitis. There is no record to indicate the Veteran was treated for blood disease during or after hospitalization in 1974. 

During service department examinations conducted in June 1975, August 1978 and July 1981, the Veteran's lymphatic system was noted to be normal. These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

A June 1975 periodic examination does not indicate any medical problems; the examination report notes that the Veteran was qualified for retention. On an August 1978 examination, the Veteran wrote, "Presently, I'm in good health. No medications used." The Veteran did not check a box to indicate he previously had hepatitis or liver problems. Indeed, the examination report includes a note that the Veteran was found to be qualified for Airborne Qualification School - a factor that is certainly suggestive of his good health. 

During intake for a November 1980 dental appointment, the Veteran reported a history of hepatitis in Korea in 1974.  However, he also then denied having, or having been treated for a blood disorder, and did not report a history of blood disease. At a July 1981 separation examination, the Veteran stated, "I'm in good health." The examiner noted a history of hepatitis in Korea in 1974 but no blood disease. Upon examination, it was noted that "no specific problems" were found. 

The Veteran filed a claim for entitlement to service connection for blood disease in November 2001. In a January 2002 statement, the Veteran wrote that when he was posted in Korea, he was hospitalized for his liver and blood disease. In an April 2002 statement, the Veteran stated he was hospitalized in Korea for 94 days with "hepatitis C blood and liver disease." 

November 2004 VA medical center records show treatment for fatigue and depression, with a history of hepatitis C noted. The Veteran reported that he was first diagnosed with hepatitis C in Korea in 1974 and that "possibly in 1974" he had a blood transfusion. Mild chronic hepatitis, compatible with hepatitis C virus infection, was diagnosed. Records indicate that a liver biopsy had previously been taken in December 2002. The November 2004 examiner stated that biopsy results were consistent with chronic parenchymal liver disease with mild hepatomegaly. A November 2004 VA medical center mental health treatment record indicates that the Veteran reported he was treated for a systemic blood infection in Korea.

In a May 2005 statement, the Veteran again stated he was hospitalized in Korea for "hepatitis blood and liver disease." In an April 2006 Form 9, the Veteran listed the issues on appeal as "hepatitis C" and "blood and liver disease" separately. A July 2008 statement indicates that the Veteran wished to appeal the denial of service connection for hepatitis C and that he also had an "ailment and blood disorder due to the hepatitis C."

It is clear that the Veteran was treated for hepatitis C while in service, not a blood disorder.  The only evidence suggesting that the Veteran was treated for a blood disease in military service is the Veteran's contentions. The Veteran, as layperson, is competent to report that he was treated for a blood disease and/or received a blood transfusion in military service. However, the Veteran is clearly not truthful in this account, considering that his specific allegation is that he was treated, (i.e., that he received active medical care for a blood disorder, not merely receiving a transfusion).  


The record does not show any treatment for a blood disorder nor that the Veteran ever reported a blood disorder in service. In contrast, the record does show treatment for hepatitis and that the Veteran reported a past history of hepatitis later in service. The Veteran also states that he was hospitalized for hepatitis and blood disease for 94 days, from February to May 1974. However, service medical records state clearly that hospitalization was from February to April 1974 with a subsequent 30-day period of light duty profile and that this hospitalization was for viral hepatitis. 

The Veteran is not credible in this account.  Moreover, the record does not establish that the Veteran is currently undergoing treatment for or is diagnosed with a blood disease and he therefore does not have a blood disability which is subject to service connection. By "disability" is generally meant "an impairment in earnings capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (Citing with approval VA's definition of "disability" in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a disease, injury, or other physical or mental defect."). 


ORDER

Service connection for blood disease is denied.


REMAND

Further development is required so that VA may comply with its duty to assist the Veteran for the claims of entitlement to service connection for a liver disease, to include chronic hepatitis C, and PTSD. See 38 U.S.C.A. § 5103A. 

The Veteran stated during March 2002 VA medical treatment that he was receiving disability benefits. No Social Security Administration (SSA) records are associated with the claims file. See Murincsack v. Derwinski, 2 Vet. App. 363 (1992).
Hepatitis

A February 1974 record indicates that the Veteran was hospitalized from February 1974 to April 1974, and treated for "viral hepatitis haa-positive." In March 2001, the Veteran was treated at a VA medical center for right upper quadrant pain with fever. The Veteran reported that he was treated for hepatitis in service. The Veteran reported, for the purposes of obtaining medical treatment, that he had had intermittent right upper quadrant pain since 1974, lasting for minutes to days and radiating through his back. The examiner noted that hepatitis in service was most likely hepatitis B, though no evidence of chronic hepatitis B was identified in March 2001. However, the examiner noted, "We suspect that he may have an acute or chronic flare of his hepatitis." A note was also made to consider "Hep C RNA."

December 2002 VA medical center records show that the Veteran had an ultrasound taken of his liver and a liver biopsy. Chronic hepatitis C was diagnosed. No etiology was determined.

The Board does not have the medical expertise to determine whether the hepatitis described in service medical records is related to currently diagnosed chronic hepatitis C. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that the Board is not competent to supplement the record with its own unsubstantiated medical conclusions as to whether a veteran had any disorder that was related to his period of active service, and that if the medical evidence of record is insufficient, VA is always free to supplement the record by ordering a medical examination to support its ultimate conclusions).

A VA medical examination will be directed. 




PTSD

Although the Veteran was diagnosed as having PTSD during an April 2002 VA examination, the examiner did not have access to the Veteran's claims folder, nor is there any evidence that the Veteran's claimed stressors have been evaluated as to whether they are substantiated, or if so, whether they would support a diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for chronic hepatitis C and PTSD. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain previously unobtained relevant records from each health care provider the Veteran identifies. 

a. The Veteran should be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

b. The records sought must include any relevant records of VA or private treatment created or updated after the most recent medical evidence of record from September 2009.

2. The RO/AMC must contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based (as referenced in a March 2002 VA medical center record). 

3.  The RO/AMC will obtain the Veteran's complete service personnel record.

4. After waiting an appropriate time period for the Veteran to respond, the RO/AMC must schedule the Veteran for a VA examination by a hepatologist. The purpose of the examination is to determine whether currently diagnosed chronic hepatitis C or any other current hepatitis is etiologically related to "viral hepatitis" diagnosed and treated in service. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the hepatologist, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The hepatologist must review all medical evidence associated with the claims folder. In particular, the hepatologist must review: (1) in-service treatment for hepatitis from February 1974 to April 1974 and (2) VA medical center treatment from March 2001 during which the examiner stated that hepatitis in service was most likely hepatitis B and that no chronic hepatitis B seemed to be currently present.

c. The hepatologist must consider the Veteran's lay testimony regarding his symptomatology during and since service and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the history provided by the Veteran. 

d. If deemed appropriate by the hepatologist, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

e. The hepatologist must provide a diagnosis for any hepatitis found from considering the claims file and from examining the Veteran. 

f. For any hepatitis diagnosed, the hepatologist must specifically opine whether that hepatitis was incurred in military service, was chronically worsened during military service, and/or is related to any incident of service, including treatment for viral hepatitis from February to April 1974. 

g. In all conclusions, the hepatologist must identify and explain the medical basis or bases of his or her opinion with reference to the claims file. If the hepatologist is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 


5. As to PTSD, the RO/AMC will conduct further research as to the claimed stressor as follows:

a. In addition to any other record depositories or other agencies deemed appropriate by the RO/AMC, forward the Veteran's statement of claimed stressor detailed below to the:

      US Army Medical Department
      Office of Medical History
      2250 Stanley Road
      Fort Sam Houston, TX   78234-6160

      National Museum of Health and Medicine
      6900 Georgia Avenue, NW
      Washington, DC  20306;

      US Army - Academy of Health Sciences
      Stimson Library
      2250 Stanley Road, Suite 106
      Fort Sam Houston, TX   78234-6160

and request that the addresses either respond to the inquiry as to whether the Veteran's account (immediately below) can be substantiated, or provide information or other addresses as to where a response to the inquiry may be obtained.  

b. The Veteran's Account:  The Veteran's service medical records indicate that he was hospitalized from February 1974 to April 1974 for hepatitis in Korea.  The Veteran alleges that while hospitalized at the 43rd Mobile Army Service Hospital in UiJong Bu he had to drink contaminated water; that the hospital was unsanitary and was malodorous; that there were pervasive moaning sounds; that he heard and/or saw the amputation of a soldier's wrists and ankles; that he saw burn victims; that he saw a soldier with "shrapnel" in his head; that one or more soldiers were treated for gunshot wounds; that a soldier fell dead in front of his bed; and that two soldiers were treated for wounds sustained when one triggered a land mine. 

c. The inquiry to be addressed is whether the Veteran's account is consistent with the places, types and circumstances of his 1974 hospitalization, the history of the 43rd Mobile Army Surgical Hospital, and all other medical or historical records in possession of the agency. 

6. The RO/AMC must also schedule the Veteran for a VA examination by a clinician with appropriate expertise in mental health care. The purpose of the examination is to determine whether currently diagnosed PTSD was caused by any verified  stressor during the Veteran's hospitalization in Korea. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand; 

b. The RO/AMC must notify the examiner whether any of the claimed stressors have been verified, and if so, the identity of the verified stressors;

c. The clinician must review all medical evidence of record. In particular, the clinician should review VA medical center mental health treatment records for PTSD;

d. The clinician must review all lay evidence of record. The clinician must consider the Veteran's lay testimony regarding his symptomatology during and since service and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the history provided by the Veteran. 

e. If deemed appropriate by the clinician, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

f. The clinician must state whether PTSD and/or any other psychological disability is present based on his or her review of the claims folder; any verified stressor(s) and examination of the Veteran. 

g. For each psychological disability diagnosed, the clinician must specifically opine whether that disability began during service, was chronically worsened during service, or is related to any incident of service, including the Veteran's claimed stressor of hospitalization in Korea for several months. 

h. In all conclusions, the clinician must identify and explain the medical basis or bases of his or her opinion with reference to the claims file. If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

7. The RO/AMC must readjudicate the claims. If the benefits sought remain denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

      
      CONTINUED ON NEXT PAGE







This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
 VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


